Citation Nr: 0844631	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  02-05 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for a lumbar spine 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO) and Board remand.  The 
veteran's claims file is in the jurisdiction of the VA 
Regional Office in Houston, Texas.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's lumbar spine 
disability was manifested by moderate limitation of motion, 
loss of lateral motion, and osteoarthritic changes.  

2.  From September 26, 2003 to August 25, 2005, the veteran's 
lumbar spine disability was manifested by forward flexion to 
15 and 35 degrees and mild left leg radiculopathy.   

3.  On and after October 1, 2005, the veteran's lumbar spine 
disability was manifested by forward flexion to 45 degrees, a 
combined range of motion greater than 120 degrees, no 
ankylosis, and severe intervertebral disc syndrome without 
evidence of incapacitating episodes.


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for a 40 
percent evaluation, but no more, for a lumbar spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 


2.  From September 26, 2003 to August 25, 2005, the criteria 
for an increased evaluation of 40 percent, but no more, for a 
lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2008). 

3.  From September 26, 2003 to August 25, 2005, the criteria 
for a separate evaluation of 10 percent for left lower 
extremity neurological manifestations of a lumbar spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 
8720 (2008). 

4.  On and after October 1, 2005, the criteria for an 
evaluation in excess of 20 percent for a lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
increased evaluation for a lumbar spine disability, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to a post-remand 
re-adjudication of the veteran's claim, August 2001, April 
2004, December 2007, and May 2008 letters satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  The letters also requested that 
the veteran provide any evidence in his possession that 
pertained to this claim.  38 C.F.R. § 3.159(b)(1).  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, his Social Security 
Administration (SSA) records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical examinations have been 
conducted.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

By an August 1985 rating decision, the RO granted service 
connection for a lumbosacral strain, and assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a,  Diagnostic Code 
5295, effective May 3, 1985.  By a January 1999 decision, the 
Board granted an increased evaluation for the veteran's 
lumbosacral strain, and assigned a 20 percent evaluation 
under 38 C.F.R. § 4.71a,  Diagnostic Code 5292, effective 
September 29, 1994.  In June 2001, the veteran filed the 
present claim seeking an increased evaluation for his 
service-connected lumbar spine disability.  In a February 
2002 rating decision, the RO denied the veteran's claim for 
entitlement to an increased evaluation.  The veteran filed a 
timely notice of disagreement in February 2002 and perfected 
his appeal in March 2002.  In November 2003, the Board 
remanded the veteran's claim for further development.  
Thereafter, a November 2005 rating decision granted the 
veteran a 100 percent evaluation for his service-connected 
lumbar spine disability for the period of August 26, 2005 to 
September 30, 2005 under 38 C.F.R. § 4.30.  The rating 
decision also assigned the veteran a 20 percent evaluation 
for his service-connected lumbar spine disability on and 
after October 1, 2005 under 38 C.F.R. § 4.71a, Diagnostic 
Code 5237.  The veteran's claim was subsequently returned to 
the Board for appellate review.

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  See 67 Fed. Reg. 54345 (2002); 68 Fed. Reg. 51454-
51458 (2003).  When a new regulation is issued while a claim 
is pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  See VAOPGCPREC 7-03; 69 Fed. 
Reg. 25179 (2003).  The amended versions may only be applied 
as of the effective date and, before that time, only the 
former version of the regulation may be applied.  See 
VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Thus, there is no prejudice to the veteran for the Board to 
apply the regulatory revisions of September 26, 2003 in the 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet.  
App. 384 (1993).  

I.  Prior to September 26, 2003

VA treatment records from January 1999 to June 2000 reveal 
the veteran's complaints of chronic low back pain.  In a 
January 1999 treatment record, the veteran reported that he 
retired as an automobile mechanic due to his inability to 
maintain adequate work performance as a result of his back 
problems.  He indicated that he tried more sedentary work, 
including working at McDonald's, but that he was not able to 
exhibit adequate work performance due to his back pain.  The 
veteran complained of low back pain extending into his left 
lower extremity at times.  He also noted numbness and 
tingling in his fingers while driving a car.  Physical 
examination revealed normal muscle strength in both lower 
extremities.  Deep tendon reflexes were 2/4, symmetrical, and 
brisk.  There were no sensory changes grossly.  Straight leg 
raises were negative bilaterally, but movement of either leg 
beyond 40 degrees resulted in significant back pain.  On the 
left leg, there was significant spasm of the left thigh.  
There was some point tenderness over the lumbar spine and 
some paraspinal spasm at times.  The diagnosis was chronic 
low back pain.  July 1999, December 1999, and June 2000 
treatment records reveal the veteran's continued complaints 
of chronic low back pain.  

The veteran's SSA records reveal that he was awarded 
disability benefits in July 1998 for a low back disability 
which began in August 1997.  The diagnoses were low back 
pain, degenerative disc disease, and spondylolisthesis.  A 
December 2000 medical report from S.B., M.D. reveals the 
veteran's complaints of low back pain which was aggravated by 
sitting more than one hour, or standing and walking more than 
one hour.  The veteran reported that bending and lifting 
increased his back pain, and that cold and damp weather 
aggravated his symptoms.  He indicated that he was able to 
drive moderate distances and that he had no difficulty with 
the activities of daily living.  However, he reported that he 
was only able to do light housework, used a cane mostly when 
he is going shopping, and used a "cock-up splint" when 
driving a car.  He also stated that he used a brace off and 
on, mostly when going to sleep, and that he developed pain in 
between his shoulder blades.  Physical examination revealed 
the veteran's gait to be mildly antalgic and stable.  He had 
no trouble getting on and off the examining table.  He was 
unable to squat and kneel and unable to stand and walk on his 
toes and heels.  Lumbar motion was very painful.  There was 
no scoliosis or listing, no pelvic tilting, and no leg length 
discrepancy.  Range of motion revealed flexion/extension from 
0 to 25 degrees and lateral flexion motion 0 to 5 degrees 
bilaterally.  Motion was painful.  Straight leg raising 
increased the veteran's lower back pain.  Lasegue and Patrick 
tests were negative and patellar reflexes were 3+ on both 
sides.  Ankle reflexes were 3+ on both sides and sensation 
and muscle strength were normal.  There was no muscle atrophy 
and Babinski and Romberg signs were negative.  The veteran 
had good dorsalis pedis pulsation in both lower legs.  There 
was moderate tenderness in the low back with very mild muscle 
spasm in the low back area.  The diagnoses were chronic low 
back pain syndrome, possible degenerative disc disease and 
joint disease.  There was no evidence of radiculopathy.

A September 2001 x-ray of the lumbosacral spine showed no 
evidence of fracture, subluxation, or dislocation of the 
lumbosacral spine; minimal degenerative changes of the 
lumbosacral spine; and slight accentuation of the normal 
lordotic lumbar curvature.

In September 2001, the veteran underwent a VA spine 
examination.  The report notes the veteran's complaints of 
stiffness in his back in the morning.  He reported that, 
approximately four to five times per year, he is not able to 
get out of bed in the morning at all.  He quantified his back 
pain as a 9 on a 1 to 10 scale and stated that his 
medications included Tylenol with codeine, hydrocodone, and 
amitriptyline.  He also reported flare-ups three to four 
times per year, which he attributed to his occasional attempt 
to mow the lawn or do the laundry.  He has used a back brace 
since 1992 and a cane since 1995.  He complained of problems 
sleeping due to pain and constant numbness and tingling in 
his left leg.  He reported that he is able to walk 75 to 100 
yards before needing to rest, and that he is no longer able 
to run, go horseback riding, camping, bowling, or play 
softball or miniature golf.  The veteran also reported that 
he reinjured his back on two occasions after service 
discharge.  Specifically, in 1987, he bent over to pick 
something up and fell over, injuring his back.  As a result, 
he spent 30 days in the hospital.  In 1992, while working as 
a mechanic, he was up on a lift working on a vehicle, and 
fell, injuring his back.  Thereafter, his physician 
instructed him not to lift more than 40 pounds and not to 
lift more than 15 pounds of over-head weight.  Due to these 
and other restrictions, the veteran ceased working as a 
mechanic.

Physical examination revealed the veteran's gait to be 
unsteady, even with his cane.  He was unable to complete 
tandem walking without fear of falling.  A Romberg test was 
negative, and there was moderate pain on palpation in the 
lower spine.  No paravertebral muscle spasming was noted.  
Range of motion revealed forward flexion to 45 degrees, 
extension to 0 degrees, lateral flexion to 20 degrees 
bilaterally, and rotation to 15 degrees bilaterally.  Hip 
abduction on the right was 45 degrees and on the left was 10 
degrees before producing severe lumbar spine pain.  Straight 
leg raises on the left produced posterior thigh pain at 10 
degrees, and on the right produced lower spine pain at 25 
degrees.  The veteran was not able to lift his legs off the 
table independently, and was only able to lift them 
approximately 20 degrees on the right, and 10 degrees on the 
left.  There was evidence of muscle wasting and weakness to 
resistance exercises.  Motor function on the left was 3/5.  
There was hip flexion to 90 degrees on the right, and the 
veteran was unable to flex his hip at all on the left.  There 
was decreased sensation with monofilament testing on the left 
although sensate in all areas.  Hair distribution was normal, 
skin color was good, and temperature was normal.  Pedal 
pulses were palpable +2, and there was no clubbing, cyanosis, 
or edema.  There was no apparent scoliosis noted, but the VA 
examiner indicated that there may be kyphosis.  Deep tendon 
reflexes were hyperactive in the upper and lower extremities.  
The VA examiner attempted to schedule the veteran for a 
magnetic resonance imaging (MRI) of the spine, but the 
veteran did not respond to "multiple attempts to contact 
him."  The diagnosis was residuals of lumbosacral spine 
injury with mild degenerative changes of the lumbosacral 
spine and slight accentuation of the normal lordotic lumbar 
curvature.

VA treatment records from February 2001 to February 2003 
reveal complaints of and treatment for low back pain.  An 
October 2002 treatment record reveals the veteran's 
complaints of low back pain with radiation to both legs, left 
greater than right.  The veteran noted aggravating factors 
including prolonged sitting or walking, climbing stairs or 
walking down stairs, and getting up from a chair.  The 
veteran described the pain as shooting or throbbing, and 
noted tingling in the bilateral thighs.  He also complained 
of bilateral lower extremity weakness with the left side 
being more pronounced than the right.  He explained that his 
pain started in the back and traveled through the left 
buttocks and along the posterolateral thigh and posterior leg 
down to the toes.  He noted that his right side pain stopped 
at the level of the knee.  The veteran also reported that he 
experienced diarrhea for several hours when his pain was at 
its extreme.  He also noted some sexual dysfunction secondary 
to pain.  The veteran indicated a pain level of approximately 
8 or 9 out of 10 with the worst pain being a 10 out of 10.  
An MRI revealed an impression of degenerative changes 
involving L3-L4, L4-L5, and L5-S1 with a very small central 
disc herniation and annual tear at L3-L4 and L4-L5, and a 
small annual tear in the right paracentral disc herniation at 
L5-S1.  There was no significant compression of the thecal 
sac and no spinal stenosis.  Physical examination revealed 
significant tenderness upon pressure application to the 
spinal processes of L3 through L5.  Muscle strength was 4/5 
in the left lower extremity, which the VA physician noted 
seemed to be secondary to guarding his extremity because of 
pain.  The veteran was unable to perform straight leg testing 
because of severe pain in the back with the right lower 
extremity at 15 degrees and the left lower extremity at 5 
degrees.  The veteran was unable to perform a Patrick's test 
or a Piriformis test due to pain.  A facet pain test was 
positive with the rotation to the left as well as the right.  
A neurological examination was remarkable for allodynia 
bilaterally of the lower legs.  Deep tendon reflexes were 
exaggerated and approximately 3+ in the lower extremities 
bilaterally.  The diagnoses were degenerative disc disease 
and possible radiculopathic pain secondary to disc 
herniation, mechanical back pain, and myofascial back pain.

A February 2003 VA treatment record reflects the veteran's 
complaints of chronic low back pain radiating to the left 
leg.  Physical examination revealed antalgic gait with 
widened base of support.  The veteran used a cane for walking 
and the left leg had much decreased standing phase.  Range of 
motion of the left hip was severely limited.  Motor 
examination on the left leg was very limited due to guarding, 
but was at least 3+ to 4-/5.  Right lower extremity strength 
was 5/5.  A sensory examination was notable for subjective 
altered sensation in the left leg entirely.  No gross muscle 
atrophies were found.  The VA physician reported that there 
seemed to be significantly increasing pain with hip range of 
motion both actively and passively.  Deep tendon reflexes 
were 2+ at the knees and ankles.  No clonus were noted.  An 
EMG revealed no electrophysiologic evidence of peripheral 
neuropathy of the left leg and that the EMG results of the 
left leg were within normal limits.  A nerve conduction study 
showed the left peroneal nerve, the left tibial motor nerve, 
and the left sural sensory nerve to be well within normal 
limits.  The diagnoses were no electrophysiologic evidence of 
peripheral neuropathy on the left leg, unremarkable EMG study 
of the left leg, and no evidence to suggest acute motor 
lumbar radiculopathy.  The physician was unable to fully 
evaluate motor unit action potentials for chronic denervation 
changes.  A May 2003 VA treatment record revealed the 
veteran's complaints of low back pain and lower extremity 
pain, noting that the pain was an 8 on a 1 to 10 scale.  The 
veteran reported that his leg pain worsens with walking and 
improves with rest, and that his back pain is his worst 
complaint.  Physical examination revealed moderate tenderness 
with light palpation of L3-L5 and bilateral S1 joints.  Right 
lower extremity strength was 5/5 and left lower extremity 
strength was 4+/5.  A neurological examination revealed 
intact sensation to light touch and pinprick of the bilateral 
lower extremities.  Deep tendon reflexes in the lower 
extremities were 3+ of the patellar and 2+ of the Achilles.

Prior to September 26, 2003, the previous rating criteria for 
limitation of lumbar spine motion assigned a 10 percent 
evaluation for slight limitation of motion, a 20 percent 
evaluation for moderate limitation of motion, and a maximum 
40 percent evaluation for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The terms 
"slight," "moderate," and "severe" are not defined in 
the rating schedule.  Rather than applying a mechanical 
formula, the VA must evaluate all the evidence to the end 
that its decisions are equitable and just.  38 C.F.R. § 4.6 
(2002).  At the time that he filed his claim for an increased 
evaluation, in June 2001, the veteran's lumbar spine 
disability was rated under Diagnostic Code 5292. 

The evidence of record reveals the veteran's complaints of 
chronic low back pain and pain on motion.  The objective 
medical evidence of record shows significant back pain with 
movement.  A January 1999 treatment record reflects back pain 
with movement of either leg beyond 40 degrees while 
performing straight leg raises.  A December 2000 record 
showed very painful lumbar motion with flexion/extension from 
0 to 25 degrees with lateral flexion motion from 0 to 5 
degrees bilaterally.  A September 2001 VA examination report 
reveals forward flexion to 45 degrees, extension to 0 
degrees, lateral flexion to 20 degrees bilaterally, and 
rotation to 15 degrees bilaterally.  The veteran was not able 
to lift his legs off of the examination table independently.  
An October 2002 treatment record found the veteran unable to 
perform straight leg testing due to severe back pain with the 
right lower extremity at 15 degrees and the left lower 
extremity at 5 degrees.  A February 2003 treatment record 
showed left hip range of motion to be severely limited, but 
did not make a finding as to the range of motion of the 
veteran's lumbosacral spine.  The physician also reported 
significantly increasing pain with hip range of motion both 
actively and passively.  Although the evidence shows that the 
veteran had substantial pain with motion, the objective 
medical evidence does not indicate that the veteran's range 
of motion was severely limited.  The Board finds that the 
objective medical evidence of record reveals moderate 
limitation of motion of the veteran's lumbosacral spine prior 
to September 26, 2003.  Accordingly, an evaluation in excess 
of 20 percent is not warranted for limitation of motion, 
prior to September 26, 2003, under the provisions of 
Diagnostic Code 5292. 

The Board has considered the application of other diagnostic 
codes in effect prior to September 26, 2003.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  For lumbosacral strain, a 
20 percent evaluation is assigned for muscle spasm on extreme 
forward bending with loss of lateral spine motion, 
unilateral, in a standing position; and a maximum 40 percent 
evaluation for is warranted for severe strain, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  The 
veteran reported chronic back pain and spasms.  In addition, 
the objective medical evidence of record shows that bilateral 
lateral flexion was limited to 20 degrees.  The evidence also 
shows that an October 2002 MRI revealed an impression of 
degenerative changes involving L3-L4, L4-L5, and L5-S1.  The 
diagnosis was degenerative disc disease.  Further, a December 
2000 report diagnosed possible degenerative disc disease and 
joint disease.  In addition, a September 2001 VA examiner 
diagnosed mild degenerative changes of the lumbosacral spine.  
Accordingly, as there is evidence of severe spinal strain 
with loss of lateral motion and osteoarthritic changes, the 
Board concludes that a 40 percent evaluation is warranted for 
the veteran's lumbosacral strain prior to September 26, 2003, 
under the provisions of Diagnostic Code 5295.  

Other diagnostic codes are not for application because there 
is no objective medical evidence of fracture of vertebra, 
ankylosis of the complete, cervical, dorsal, or lumbar spine, 
limitation of dorsal spine motion, intervertebral disc 
syndrome, or sacroiliac injury and weakness.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5291, 
5293, 5294 (2002).  Although the veteran complained that his 
low back pain radiated down his left thigh, and an October 
2002 MRI revealed a very small central disc herniation, a 
February 2003 EMG revealed no peripheral neuropathy of the 
left leg and that the left leg was within normal limits.  A 
nerve conduction study, completed at that time, showed no 
evidence to suggest acute motor lumbar radiculopathy.  In 
addition, the medical evidence of record does not reveal a 
diagnosis of intervertebral disc syndrome.  Accordingly, an 
increased evaluation is not warranted under these diagnostic 
codes.   

II.  On and After September 26, 2003

On and after September 26, 2003, the revised rating criteria 
for lumbosacral strain assigned a 100 percent evaluation for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine; a 20 
percent evaluation for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; and a 10 percent evaluation 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  38 C.F.R. § 
4.71a, Diagnostic Code 5237.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V (2008).  



A.  From September 26, 2003 to August 25, 2005

In May 2004, the veteran underwent a VA spine examination.  
The veteran reported that he retired from his career as a 
mechanic in June 1996 as a result of his low back pain.  He 
complained of chronic low back pain and associated left leg 
pain which radiates down his calf.  He reported that he was 
using a cane for ambulation and a lumbosacral corset for pain 
relief.  He stated that he was barely able to walk one block 
before needing to rest and that his back pain caused him 
significant disability during his daily activities.  Physical 
examination revealed the veteran to be ambulating with a cane 
with some discomfort.  Range of motion revealed flexion to 15 
degrees with pain, extension to 0 degrees with significant 
pain, and bilateral rotation to 30 degrees with some pain.  
The veteran reported radiating pain into the left lower 
extremity which worsens with back extension.  Neurological 
examination revealed 4/5 extensor hallucis longus extension 
in the left lower extremity, and 4/5 gastroc-soleus complex.  
Otherwise his quadriceps were 5/5 bilaterally.  His gastroc-
soleus complex and extensor hallucis longus extension were 
5/5 on the right lower extremity.  The veteran's radiating 
distribution was the L5 distribution.  His sensation was 
decreased in the L5 distribution.  Pinprick sensation was 
also decreased in the left lower extremity.  The right lower 
extremity was normal.  The veteran had brisk reflexes 
bilaterally, which were asymmetric at his quadriceps.  He had 
difficulty heel and toe walking.  Repetitive motion increased 
pain and weakness, and no incoordination was noted.  X-rays 
of the lumbosacral spine revealed a pars defect at the L5-S1 
level with mild spondylolisthesis at L5-S1.  The diagnoses 
were spondylolisthesis with pars defect at L5-S1 and 
radiulopathy at the L5 distribution most likely related to 
dynamic stenosis which is pinching the L5 nerve root.  The VA 
examiner concluded that the veteran had "significant 
disability, moderate in severity, secondary to his back pain 
and his radiculopathy."  

An October 2004 VA treatment record notes that the veteran 
presented for treatment of spinal stenosis and back pain.  
The VA physician reported that the veteran's back pain 
symptoms were well-controlled with his current narcotic 
regimen.  Physical examination revealed that the veteran 
ambulated with the assistance of a cane and that he was able 
to get on and off the examination table without assistance, 
but needed a great deal of leverage and position to do so.  
The diagnosis was chronic low back pain with spinal stenosis.  
An April 2005 VA treatment record revealed the veteran's 
complaints of acute and chronic low back pain.  The veteran 
reported that, two weeks prior, he leaned forward to put his 
sock on his left foot and felt a tearing sensation across the 
entire low back and developed excruciating pain.  He sought 
medical attention, and was given a Toradol injection.  The 
veteran reported that his pain was an 8 on a 1 to 10 scale, 
and he noted that he was still in significant pain.  He was 
not able to ambulate any distances, and he was using a 
straight cane.  His left leg was not sturdy, and he 
complained of constant radiculopathy into the left leg.  He 
reported that he was not able to lay flat during the night.  
He denied any bowel or bladder problems.  Physical 
examination revealed the veteran to have a very difficult 
time getting onto the examination table.  His patellar 
reflexes were mildly unequal with his left at approximately 
3+ and his right at about 2+.  He had definite lower 
extremity weakness, both on extension and flexion, against 
resistance.  He was not able to stand on his toes 
bilaterally.  He was able to lift the heel of his right leg 
up a little bit, and was not able to lift his left heel up.  
Straight leg raises were positive at approximately 10 degrees 
on the right and 5 degrees on the left.  The diagnoses were 
low back pain with possible disc herniation around L5-S1, S4-
S5, S1-S2, based on examination, and left leg radiculopathy.

In April 2005, the veteran underwent another VA spine 
examination.  The VA examination report notes that the 
veteran's VA physicians increased his pain medication and 
that he was seen in an emergency room in March 2005 where his 
right hip was injected after he felt something move or snap 
in his back while putting on his sock.  The veteran 
complained of significant pain and discomfort.  He reported 
that walking 20 feet increased his pain level to 6 or 7; 
standing for 30 minutes increased his pain to 8 or 9; sitting 
for 15 to 20 minutes increased his pain level to 9 or 10; any 
rapid movement increased his pain level to 3 or 4 escalating 
to 6 or 7; bending over increased his pain level to 6 or 7; 
and going up or down stairs increased his pain level to 8 or 
9.  The veteran reported flare-ups 6 or 7 times per day with 
pain escalating to a 9 or 10.  The flare-ups last between two 
and a half hours to all day.  During the flare-ups, the 
veteran must lay down flat on his back with his feet up and 
take his medications.  Once the pain starts to abate, the 
veteran is able to get up and resume his activities.  The 
veteran denied any redness in his back, and reported warmth 
over his entire body, not just his back.  He noted tenderness 
and weakness in the lumbosacral spine area and stiffness in 
the morning.  He reported that hot showers help him loosen 
the stiffness.  He also indicated that his back locks up on 
him 3 to 4 times per year for 24 to 48 hours at a time.  The 
veteran also reported instability and difficulty with 
ambulation, and noted that he used a cane and that he had 
difficulty with balance due to back pain.  The veteran also 
complained of pain, numbness, and tingling radiating from the 
hip down the posterolateral aspect of the left leg to the 
ankle or heel, which occurred every other day to a pain level 
of 8 or 9, lasting approximately one hour.  The veteran noted 
that he was hospitalized for 30 days in the 1990's due to 
back pain, and that he had several periods of bed rest 
between 1992 and 1995 for 2 to 3 days at a time.  He did not 
note any recent periods of hospitalization or bed rest.  He 
reported difficulty bathing and difficulty bending over.  He 
stated that he wore a back brace and that he does some 
housekeeping, but that he has difficulty vacuuming, doing 
laundry, and washing dishes.  He also reported difficulty 
lifting or carrying anything over 20 pounds.  

Physical examination revealed the veteran to be in 
significant distress due to pain.  Range of motion revealed 
forward flexion to 35 degrees with pain, extension to 10 
degrees with pain, and bilateral lateral bending to 20 
degrees with pain.  The veteran was unable to perform 
bilateral rotation due to the severity of his pain.  Also, 
the VA examiner stated that repetitive range of motion was 
not performed, due to pain.  There were no muscle spasms 
during the examination, but the veteran did have pain with 
palpation in the lumbosacral and sacral iliac areas.  There 
were no gross back deformities and lower extremity muscles 
were equally developed.  The veteran had decreased sensation 
to monofilament in both feet, which was more decreased in the 
left than in the right.  There was decreased vibratory 
sensation in both feet, more in the left than the right.  
Sacral sensation was intact, but diminished.  Patella 
reflexes were 4+ and Achilles tendon reflexes were 2+.  The 
veteran ambulated with both knees bent and torso slightly 
flexed forward.  The veteran was very unsteady and had a 
slightly limping gait involving both legs.  He was not able 
to walk on heels, toes, or to do tandem walking.  
Proprioception was normal.  Lower extremity strength on the 
left was 3/5 to 4/5 and 4/5 to 5/5 on the right.  Straight 
leg raises were negative on the right, and positive on the 
left producing pain radiating down the posterior leg to the 
knee which produced some numbness with dorsiflexion of the 
left foot.  The veteran did not have incontinence of the 
bladder, but he did report occasional incontinence of stool 
with diarrhea.  The diagnosis was lumbosacral strain with 
spondylothesis and residual pain and pain numbness and 
tingling radiating down the leg.  

An April 2005 MRI of the lumbar spine showed the following:  
1) bilateral pars intra-articularis defects at L5; 2) no 
evidence of abnormal marrow replacement process and 
unremarkable conus; 3) mild degenerative disc disease from 
L3-L4 through L5-S1 without disc herniation or secondary 
impingement; 4) mild to moderate facet arthropathy at L4-L5, 
and no secondary spinal stenosis; and 5) probable bilateral 
spondylolysis at L5 without secondary spondylolisthesis.  An 
April 2005 treatment record reveals the VA physician's 
notation that the MRI showed only L5 spondylosis, and was 
otherwise unremarkable.

VA treatment records from August 2005 reveal that the veteran 
underwent a lumbar decompression of L4-L5 and L5-S1 with 
bilateral L5 and S1 nerve root decompression, lumbar fusion 
of L5-S1 with spinal concepts instrumentation and an iliac 
crest bone graft.  The pre- and post-operative diagnoses were 
ischemic spondylolisthesis L5-S1, nerve root compression L5-
S1.  An August 2005 post-operative x-ray of the lumbosacral 
spine showed status-post L5-S1 fusion surgery with no 
evidence of acute fracture.  The L5-S1 junction was not well 
visualized and a small spondylolisthesis could not be 
excluded.  

The objective medical evidence of record from September 26, 
2003 to August 25, 2005 reveals that the veteran had forward 
flexion to 15 degrees with pain in May 2004 and forward 
flexion to 35 degrees with pain in April 2005.  Combined 
range of motion cannot be ascertained because no examination 
provided full and complete range of motion examinations.  
There is no medical evidence of either favorable or 
unfavorable ankylosis.  Resolving all benefit of the doubt in 
favor of the veteran, the Board finds the veteran's low back 
disorder was manifested by forward flexion of the 
thoracolumbar spine less than 30 degrees during the period 
from September 26, 2003 to August 25, 2005.  Accordingly, an 
evaluation of 40 percent, but no more, is warranted for the 
veteran's low back disorder from September 26, 2003 to August 
25, 2005.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Additionally, an increased evaluation under the diagnostic 
code for intervertebral disc syndrome is not warranted 
because the record does not demonstrate intervertebral disc 
syndrome with any incapacitating episodes.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2008); see Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  The Board has also considered 
whether a separate rating is required for any neurological 
component of the veteran's lumbosacral strain.  See 38 C.F.R. 
§ 4.71a, General Rating Formula, Note (1).  Throughout the 
applicable time period, the veteran reported left leg 
radiating pain, numbness, and tingling.  Although he denied 
incontinence of the bladder, he reported occasional diarrhea.  
A May 2004 neurological examination revealed decreased 
sensation at L5 and decreased pinprick sensation in the left 
lower extremity.  Reflexes were brisk bilaterally, and the 
veteran had difficulty heel and toe walking.  The diagnosis 
was radiculopathy at the L5 distribution most likely related 
to dynamic stenosis which was pinching the L5 nerve root.  An 
October 2004 neurological examination showed left leg 
patellar reflexes of 3+, lower extremity weakness, and 
positive straight leg raises.  The diagnoses were left leg 
radiculopathy and possible disc herniation.  An April 2005 
neurological examination revealed decreased sensation to 
monofilament in both feet and decreased vibratory sensation 
in both feet, left worse than right.  Sacral sensation was 
diminished and straight leg raises were positive on the left 
producing pain radiating down the posterior leg into the knee 
which produced some numbness with dorsiflexion of the left 
foot.  The diagnosis was pain, numbness, and tingling 
radiating down the leg.  Accordingly, a separate 10 percent 
evaluation, but no more, for mild left lower extremity 
radiculopathy as a neurological symptom of a lumbar spine 
disability is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (noting that a 10 percent rating is assigned for mild 
incomplete paralysis and a 20 percent rating is assigned for 
moderate incomplete paralysis).

The Board has also considered an increased evaluation for 
degenerative or traumatic arthritis of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2008).  Traumatic or 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see also 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  But as noted above, 
x-ray findings for the lumbar spine were normal except for 
findings of spondylolisthesis.  

The Board has also considered, throughout the applicable time 
period, the provisions of 38 C.F.R. §§ 4.40, 4.45 (2008), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran 
consistently reported severe low back pain that radiated into 
the left lower extremity.  The veteran also consistently 
reported the use of a back brace, a cane, pain medication, 
left lower extremity weakness, and increased pain with 
prolonged sitting, rising, walking, bending, and lifting.  
The veteran reported flare-ups 6 to 7 times per day.  The 
veteran also noted that he was able to do some housekeeping, 
but that he had difficulty vacuuming, doing laundry, and 
washing dishes.  The objective medical evidence of record 
shows that, throughout the time period, the veteran had 
difficulty ambulating with a cane and difficulty heel and toe 
walking.  There was lower extremity weakness and tenderness 
to palpation, but no consistent muscle spasm.  Additionally, 
the objective evidence of record does not demonstrate 
incoordination, lack of endurance, swelling, or atrophy 
indicative of disuse.  There was pain, but not of such degree 
that it limited range of motion to the level of a 50 percent 
evaluation; rather, range of motion was limited but was well 
within that contemplated for the 40 percent evaluation for a 
lumbar spine disability.  The May 2004 VA examiner found that 
repetitive motion increased pain and weakness.  However, 
combined with the above-noted evidence of record throughout 
the time period and at that examination, such findings do not 
indicate an increased evaluation based on functional loss.  
The veteran is thus not entitled to an increased evaluation 
based on these provisions because the evidence of record 
shows functional loss, but does not demonstrate additional 
functional impairment, fatigability, incoordination, 
weakness, or pain beyond that already contemplated within the 
40 percent evaluations.  38 C.F.R. §§ 4.40, 4.45; see also 
Deluca, 8 Vet. App. at 206.

B.  On and After October 1, 2005

VA treatment records from March 2006 to April 2008 reveal the 
veteran's continued complaints of and treatment for low back 
pain.  A June 2006 treatment record reflects the veteran's 
complaints of pain in the lower back and hips.  He reported 
that his pain was an 8 on a 1 to 10 scale, and that it was 
chronic.  He described the pain as stabbing, and noted that 
aggravating factors included moving around and getting in and 
out of a chair.  He reported that the pain interfered with 
his sleep, his activities of daily living, his enjoyment of 
life, his relations with others, walking, and his mood.  A 
September 2006 treatment record reveals the veteran's 
complaints of back and leg pain which he described as aching 
and sharp.  He reported the pain interfered with his sleep, 
normal work, and walking.  A January 2007 treatment record 
notes the veteran's complaints of chronic low back pain which 
radiated to his hips.  He described the pain as aching and 
sharp, and indicated that the pain was made worse with moving 
and walking, and alleviated with pain medication.  He 
reported that the pain interfered with his sleep, normal 
work, and walking.  An April 2008 VA treatment record reveals 
the veteran's complaints of chronic low back pain.  He 
described the pain as an 8 out of 10, and noted that it was 
aching, sharp, and throbbing.  He reported that ambulating 
and movement made the pain worse, and that medication 
alleviated the pain.

In September 2007, the veteran underwent a VA spine 
examination.  The veteran complained of current symptoms 
including fairly constant pain with achy and sharp features, 
localized to the midline of the lumbosacral spine and to 
either side of the midline at the belt line.  He reported 
that the constant achy pain averaged 5/10 with occasional 
activity-related increases.  The sharp pain averaged 8 to 9 
out of 10 and he reported episodes of sharp pain once or 
twice per day lasting from 30 to 90 minutes.  The sharp pains 
occurred after any activity requiring him to bend at the 
waist or twist.  The veteran also described a restlessness 
into his buttocks and down the posterior and lateral aspect 
of both lower extremities to his feet.  He noted that the 
restlessness occurred daily, lasted 3 to 4 hours, and was 
relieved by lying down, medications, and taking a hot shower.  
He reported that the pain was increased with any kind of 
repetitive motion or prolonged sitting or standing.  The 
veteran noted difficulty arising from a seated position.  
Walking more than 2 blocks also exacerbated his pain to the 
point where he has to lie down.  The veteran indicated some 
improvement in overall pain since his August 2005 surgery.  
The VA examiner reported that the veteran was retired and had 
not had any incapacitating episodes other than those where he 
missed approximately 40 days per year while working.  The 
veteran denied any flare-ups of pain.  The veteran also 
denied any weight loss, fevers, malaise, bowel or bladder 
disturbance, and any visual changes.  The veteran reported 
using a back brace to assist back stability and a cane for 
balance.  Functional assessment showed mobility to be 
impacted significantly with the veteran having to be very 
careful getting in and out of vehicles, shopping, and 
walking.  The VA examiner found that the veteran's activities 
of daily living were minimally impacted, as he was able to 
eat, groom, bathe, and dress himself.  The veteran reported 
that he did not participate in recreational activities as he 
used to, but that he does engage in target shooting with a 
handgun.  

Physical examination revealed the veteran's gait to be 
"listing" mostly to the left side with a wide stance.  The 
veteran used a cane in his right hand for balance and to 
transfer weight to the right side.  His pelvis was level and 
limb lengths were equal.  His posture was fairly normal.  
There was a 12 centimeter (cm.) midline scar on the veteran's 
back and a separate 6 cm. iliac crest scar on the left ilium 
with a flattening of the lumbar lordosis with fairly intense 
pain, well localized to the area just medial to the left 
sacroiliac joint.  Range of motion was significantly limited.  
Range of motion exercises were performed three times and 
showed forward flexion to 45 degrees with pain, extension to 
15 degrees with pain, side bending to 30 degrees bilaterally 
without much discomfort, and rotation to 20 degrees 
bilaterally with pain.  The pain was localized to the area 
just towards the midline of the left sacroiliac joint.  
Straight leg raises were negative bilaterally showing sitting 
straight leg raising to 85 degrees and supine leg raising to 
90 degrees.  There was a fairly intense left-sided paraspinal 
spasm during the range of motion testing, but not during the 
straight leg raise testing.  Neurological examination showed 
motor function to be intact at 5/5 in all muscle groups in 
both lower extremities.  Sensory examination indicated 
subjective hypesthesia along the anterior and posterior thigh 
and leg bilaterally.  The veteran's reflexes were brisk in 
both knees and both ankle jerks.  A Hoover's test showed fair 
effort and a Gaenslen test was negative, even on the left 
side.  A Waddell test was 1/5 with the veteran experiencing 
increased low back pain by axial loading on the top of the 
head.  X-rays of the lumbosacral spine showed a wide 
laminectomy at L5-S1 with pedicle screws and lateral bar 
fixation.  There was a persistence of grade I 
spondylolisthesis and the fusion mass at L5-S1 included the 
disc space as well as lateral mass fusion and looked solid.  
The diagnoses were lumbar strain, severe intervertebral disc 
disease at L5-S1, secondary to lumbar strain, spondylolysis 
with bilateral pars defect and grade I spondylolisthesis of 
L5 on S1 post-operative L5-S1 fusion with instrumentation 
secondary to diagnoses one and two, and no clear evidence of 
radiculopathy.  With regard to the veteran's two post-service 
back injuries, the VA examiner stated that it was "clear 
that he experienced significant injuries while on active duty 
and that the two episodes of trauma sustained after active 
duty exacerbated his preexisting condition rather than 
providing a new cause for his back pain."  Although the VA 
examiner found that the veteran exhibited significant 
functional impairment with decreased range of motion and 
listing with marked limitation of forward bending in a 
standing position and loss of lateral spine motion to a very 
slight degree, the VA examiner concluded that there was no 
objective clinical evidence that function was additionally 
limited by pain, fatigue, weakness, incoordination, or lack 
of endurance, and that the single finding of 1/5 Waddell was 
not enough to indicate significant functional overlay with 
regard to the veteran's symptoms and treatment.

The objective medical evidence of record on and after October 
1, 2005 indicates forward flexion of the thoracolumbar spine 
to 45 degrees, a combined range of motion greater than 120 
degrees, and no ankylosis.  Accordingly, an evaluation in 
excess of 20 percent is not warranted on and after October 1, 
2005.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Additionally, an evaluation in excess of 20 percent for 
intervertebral disc syndrome is not warranted.  Although the 
September 2007 VA examiner diagnosed "severe intervertebral 
disc disease at L5-S1," and the VA examiner noted that the 
veteran had incapacitating episodes while working, the 
evidence of record does not demonstrate any current 
incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5243; see Tedeschi, 7 Vet. App. at 414.  

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
lumbosacral strain.  See 38 C.F.R. § 4.71a, General Rating 
Formula, Note (1).  Although the evidence of record reveals 
the veteran's consistent complaints of low back pain 
radiating into his left leg, the objective evidence shows 
intact motor function in all muscle groups in both lower 
extremities, brisk reflexes, a negative Gaenslen test, and a 
Hoover's test showing fair effort.  There was subjective 
hypesthesia along the anterior and posterior thigh and leg 
bilaterally, and a Waddell test was 1/5.  The veteran denied 
any bowel or bladder disturbance.  In addition, the September 
2007 VA examiner diagnosed "no clear evidence of 
radiculopathy."  Accordingly, the veteran is not entitled to 
a separate 10 percent evaluation for neurological symptoms of 
his service-connected lumbar spine disability, on and after 
October 1, 2005.

The Board has also considered an increased evaluation for 
degenerative or traumatic arthritis of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2008).  But as noted 
above, an increased evaluation is not warranted based on 
limitation of motion.  Accordingly, an evaluation in excess 
of 20 percent for a lumbar spine disorder based on arthritis 
is not warranted.  Id.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca, 8 Vet. App. at 206.  The veteran reported constant 
low back pain radiating into his left leg, increased with any 
kind of repetitive motion and prolonged sitting or standing.  
He also reported that his back pain interfered with his 
activities of daily living, his enjoyment of life, his 
relations with others, walking, and his mood.  The veteran 
denied any flare-ups of pain.  The objective medical evidence 
of record shows that the veteran's activities of daily living 
were minimally impacted, and he was able to eat, groom, 
bathe, and dress himself.  The veteran reported that he did 
not participate in recreational activities as he used to, but 
that he did engage in shooting with a handgun.  Although the 
VA examiner found that the veteran exhibited significant 
functional impairment with decreased range of motion and 
listing with marked limitation of forward bending in a 
standing position and loss of lateral spine motion to a very 
slight degree, the VA examiner concluded that there was no 
objective clinical evidence that function was additionally 
limited by pain, fatigue, weakness, incoordination, or lack 
of endurance.  Accordingly, the veteran is not entitled to an 
increased evaluation based on these provisions because the 
evidence of record shows no additional functional impairment, 
fatigability, incoordination, weakness, or pain beyond that 
already contemplated within a 20 percent evaluation.  38 
C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.

III.  Other Considerations

The Board has also considered the issue of whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer the claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular scheduler standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  If the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
regard, the Board finds that the schedular evaluations in 
this case are adequate.  Higher compensable ratings are 
provided for certain manifestations of the service-connected 
lumbar spine disability, but the medical evidence reflects 
that those manifestations are not present in this case.  
Moreover, there is no evidence of an exceptional disability 
picture.  The veteran was awarded a 100 percent disability 
rating for the period of August 26, 2005 to September 30, 
2005, which includes the time that he was hospitalized for 
his August 2005 lumbar spine surgery.  There is no evidence 
indicating that the veteran has required any additional 
hospitalization.  In addition, although the veteran reported 
that he retired from work as a result of his lumbar spine 
disability and that he was awarded SSA disability benefits 
for his lumbar spine disability, the evidence does not show 
that the lumbar spine disability alone interfered markedly 
with employment beyond that contemplated in the assigned 
ratings.  In the absence of any additional factors, the RO's 
failure to consider referral of this issue for consideration 
of an extraschedular rating or failure to document its 
consideration did not prejudice the veteran.

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of those assigned by 
this decision for the disability at issue at any time during 
the periods pertinent to this appeal.  38 U.S.C.A. 5110 (West 
2002); see also Hart, 21 Vet. App. 505.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Prior to September 26, 2003, a disability rating of 40 
percent, but no more, for a lumbar spine disability is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 

From September 26, 2003 to August 25, 2005, a disability 
rating of 40 percent, but no more, for a lumbar spine 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 

From September 26, 2003 to August 25, 2005, a separate 10 
percent evaluation for left lower extremity neurological 
symptoms due to a lumbar spine disability is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.   

On and after October 1, 2005, a rating in excess of 20 
percent for a lumbar spine disability is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


